Exhibit 99.1 LNB Bancorp, Inc. Reports Second Quarter 2011 Results ● Pre-provision core earnings* increase 13.3% from one year ago ● Second quarter net income of $712,000 ● Portfolio loans increase 4.4% from one year ago ● Non-performing loans decline 9.3% from year-end 2010 LORAIN, Ohio(BUSINESS WIRE)July 28, 2011LNB Bancorp, Inc. (NASDAQ: LNBB) today reported net income for the three months ended June 30, 2011 of $712,000. For the first six months of 2011 net income totaled $1,842,000 compared to $2,574,000 for the same period one year ago. “The Company’s second quarter performance highlights some very positive trends,” said Daniel E. Klimas, president and chief executive officer of LNB Bancorp, Inc. “It was encouraging to see a marked improvement in core earnings and a significant decline in non-performing loans compared to year-end 2010. In addition, our continued focus on growing customer relationships and operational efficiencies resulted in healthy increases in both commercial and consumer loans and lower operating expenses for the quarter.” Pre-provision core earnings* equaled $4,118,000 for the second quarter compared to $3,635,000 for the second quarter one year ago, an increase of 13.3 percent. For the first six months of 2011 pre-provision core earnings* totaled $7,614,000 compared to $7,372,000 for the first six months of 2010, an increase of 3.3 percent. Portfolio loans at the end of the second quarter of 2011 totaled $830,312,000, a 4.4 percent increase from $795,451,000 at the end of the second quarter a year ago. Commercial loans grew 4.6 percent and consumer loans 14.3 percent over this period. Noninterest expense was $8,522,000 for the second quarter of 2011, compared to $9,189,000 for the first quarter of 2011 and $9,150,000 for the fourth quarter of 2010. At June 30, 2011 the Company’s non-performing loans totaled $37,954,000, or 4.57 percent of total loans, an improvement from $41,831,000, or 5.15 percent, at December 31, 2010. An increase in loan loss provision impacted net income for the quarter, said Klimas. “The increase was driven by a continued decline in the appraised value of properties and by write downs and charge-offs which we anticipate will position the Company to better dispose of problem assets.” Net income available to common shareholders for the three months ended June 30, 2011 was $394,000, or $0.05 per diluted share, compared to net income of $925,000, or $0.12 per diluted share, for the same period a year ago. For the first quarter of 2011, net income available to common shareholders was $811,000, or $0.10 per diluted share. Net income available to common shareholders for the six months ended June 30, 2011 was $1,205,000, or $0.15 per diluted share, compared to net income available to common shareholders of $1,937,000, or $0.26 per diluted share, for the same period a year ago. Key Performance Measures Net interest income on a fully tax equivalent basis for the second quarter of 2011 was $9,969,000, compared to $9,826,000 for the second quarter a year ago. The second quarter 2011 net interest margin on a fully tax-equivalent basis was 3.64 percent compared to 3.61 percent one year ago. For the first six months of 2011, net interest income on a fully tax equivalent basis totaled $19,707,000 compared to $19,728,000 for the same period one year ago. The continued lower interest rate environment has reduced the yield on the Company’s investment portfolio, which has negatively affected the net interest margin. For the first six months of 2011, the net interest margin on a fully tax-equivalent basis was 3.63 percent, compared to 3.65 percent one year ago. The provision for loan losses for the quarter ended June 30, 2011 totaled $3,345,000 compared to $2,109,000 for the second quarter of 2010. The increase in the provision was largely the result of a continued decrease in commercial real estate valuations and continued write-downs of asset values. The provision for loan losses for the six month period ended June 30, 2011 totaled $5,445,000, compared to $4,218,000 for the same period of 2010. Noninterest income in the second quarter totaled $2,804,000, compared to $2,896,000 for the second quarter of 2010. Gains on the sale of loans were up in the second quarter of 2011 compared to the same period one year ago. Trust income and service charges on deposits were down from a year ago, primarily due to the Company’s exit from the retail investment business a year ago and the service charges on deposits being negatively impacted by new federal regulations regarding certain bank overdraft fees and charges. Noninterest income in the six month period ended June 30, 2011 totaled $5,875,000, compared to $5,547,000 for the same period of 2010. Noninterest expense was $8,522,000 for the second quarter of 2011, compared to $8,958,000 for the second quarter of 2010. The decrease was largely driven by reduced equipment expense, professional fees, FDIC assessments and loan and collection expense. Other real estate owned expenses increased, primarily as a result of further write-downs in valuations and costs related to the disposition of several properties. Noninterest expense was $17,711,000 for the first six months 2011, compared to $17,651,000 for the same period of 2010. Portfolio loans at the end of the second quarter of 2011 totaled $830,312,000, a 4.4 percent increase from the $795,451,000 at the end of the second quarter a year ago. Total assets for the second quarter of 2011 ended at $1,157,344,000, up from $1,153,955,000 at the end of the second quarter of 2010. Total deposits were $982,037,000, up 0.84 percent from $973,890,000 at the end of the second quarter of 2010. At June 30, 2011, the Company’s non-performing loans totaled $37,954,000, or 4.57 percent of total loans, an improvement from $41,831,000, or 5.15 percent, at December 31, 2010. The allowance for possible loan losses was $17,351,000 at June 30, 2011, compared to $16,136,000 at December 31, 2010, equaling 2.09 percent of total loans at June 30, 2011 compared to 1.99 percent at December 31, 2010. The Company’s net charge-offs increased to $3,309,000 in the second quarter of 2011, compared to $1,857,000 a year ago and $921,000 for the first quarter of 2011. Net charge-offs to average loans for the quarter ending June 30, 2011 was 1.63 percent, compared to 0.94 percent one year ago and 2.48 percent at December 31, 2010. * Pre-provision core earnings is a non-GAAP financial measure that the Company’s management believes is useful in analyzing the Company’s underlying performance trends, particularly in periods of economic stress. Pre-provision core earnings is defined as income before income tax expense, adjusted to exclude the impact of provision for loan losses. Pre-provision core earnings is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the consolidated financial statements and supplemental financial information included in this press release. About LNB Bancorp, Inc. LNB Bancorp, Inc. is a $1.2 billion bank holding company. Its primary wholly owned subsidiary, The Lorain National Bank, is a full-service commercial bank, specializing in commercial, personal banking services, residential mortgage lending and investment and trust services. The Lorain National Bank and Morgan Bank serve customers through 20 retail-banking locations and 30 ATMs in Lorain, Erie, Cuyahoga and Summit counties. North Coast Community Development Corporation is a wholly owned subsidiary of The Lorain National Bank. For more information about LNB Bancorp, Inc., and its related products and services or to view its filings with the Securities and Exchange Commission, visit us at http://www.4lnb.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the "Safe Harbor" provisions of the Private Securities Litigation Reform Act of 1995. Terms such as "will," "should," "plan," "intend," "expect," "continue," "believe," "anticipate" and "seek," as well as similar comments, are forward-looking in nature. Actual results and events may differ materially from those expressed or anticipated as a result of risks and uncertainties which include but are not limited to: ● asset price deterioration, which has had and may continue to have a negative effect on the valuation of certain asset categories represented on the Company's balance sheet; ● general economic conditions, either nationally or regionally (especially in northeastern Ohio), becoming less favorable than expected resulting in, among other things, further deterioration in credit quality of assets; ● increases in interest rates or further weakening economic conditions that could constrain borrowers' ability to repay outstanding loans or diminish the value of the collateral securing those loans; ● significant increases in competitive pressure in the banking and financial services industries; ● changes in the interest rate environment which could reduce anticipated or actual margins; ● changes in political conditions or the legislative or regulatory environment, including new or heightened legal standards and regulatory requirements, practices or expectations, which may impede profitability or affect the Company's financial condition (such as, for example, the Dodd-Frank Wall Street reform and Consumer Protection Act and rules and regulations that may be promulgated under the Act); ● persisting volatility and limited credit availability in the financial markets, particularly if limitations on the Company's ability to raise funding to the extent required by banking regulators or otherwise or if initiatives undertaken by the U.S. government do not have the intended effect on the financial markets; ● limitations on the Company's ability to return capital to shareholders and dilution of the Company's common shares that may result from the terms of the Capital Purchase Program ("CPP"), pursuant to which the Company issued securities to the United States Department of the Treasury (the "U.S. Treasury"); ● limitations on the Company's ability to pay dividends; ● adverse effects on the Company's ability to engage in routine funding transactions as a result of the actions and commercial soundness of other financial institutions; ● increases in deposit insurance premiums or assessments imposed on the Company by the FDIC; ● difficulty attracting and/or retaining key executives and/or relationship managers at compensation levels necessary to maintain a competitive market position; ● changes occurring in business conditions and inflation; ● changes in technology; ● changes in trade, monetary, fiscal and tax policies; ● changes in the securities markets, in particular, continued disruption in the fixed income markets and adverse capital market conditions; ● continued disruption in the housing markets and related conditions in the financial markets; and ● changes in general economic conditions and competition in the geographic and business areas in which the Company conducts its operations; as well as the risks and uncertainties described from time to time in the Company's reports as filed with the Securities and Exchange Commission. CONSOLIDATED BALANCE SHEETS At June 30, 2011 At December 31, 2010 (unaudited) (Dollars in thousands except share amounts) ASSETS Cash and due from Banks $ $ Federal funds sold and interest bearing deposits in banks Cash and cash equivalents Securities available for sale, at fair value Restricted stock Loans held for sale Loans: Portfolio loans Allowance for loan losses ) ) Net loans Bank premises and equipment, net Other real estate owned Bank owned life insurance Goodwill, net Intangible assets, net Accrued interest receivable Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Demand and other noninterest-bearing $ $ Savings, money market and interest-bearing demand Certificates of deposit Total deposits Short-term borrowings Federal Home Loan Bank advances Junior subordinated debentures Accrued interest payable Accrued taxes, expenses and other liabilities Total Liabilities Shareholders' Equity Preferred stock, Series A Voting, no par value, authorized 150,000 shares at June 30, 2011 and December 31, 2010. - - Fixed rate cumulative preferred stock, Series B, no par value, $1,000 liquidation value, 25,233 shares authorized and issued at June 30, 2011 and December 31, 2010. Discount on Series B preferred stock ) ) Warrant to purchase common stock Common stock, par value $1 per share, authorized 15,000,000 shares, issued shares 8,212,943 at June 30, 2011 and 8,172,943 at December 31, 2010. Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury shares at cost, 328,194 shares at June 30, 2011 and at December 31, 2010 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Consolidated Statements of Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands except share and per share amounts) (Dollars in thousands except share and per share amounts) Interest Income Loans $ Securities: U.S. Government agencies and corporations State and political subdivisions Trading securities - - - 49 Other debt and equity securities 71 69 Federal funds sold and short-term investments 9 11 23 20 Total interest income Interest Expense Deposits Federal Home Loan Bank advances Short-term borrowings - 1 1 2 Junior subordinated debenture Total interest expense Net Interest Income Provision for Loan Losses Net interest income after provision for loan losses Noninterest Income Investment and trust services Deposit service charges Other service charges and fees Income from bank owned life insurance Other income 41 69 Total fees and other income Securities gains, net 88 - 38 Gains on sale of loans Loss on sale of other assets, net ) Total noninterest income Noninterest Expense Salaries and employee benefits Furniture and equipment Net occupancy Professional fees Marketing and public relations Supplies, postage and freight Telecommunications Ohio Franchise tax FDIC assessments Other real estate owned 71 Electronic banking expenses Loan and collection expense Other expense Total noninterest expense Income before income tax expense Income tax expense 61 Net Income $ Dividends and accretion on preferred stock Net Income Available to Common Shareholders $ Net Income Per Common Share Basic $ Diluted Dividends declared Average Common Shares Outstanding Basic Diluted LNB Bancorp, Inc. Supplemental Financial Information (Unaudited - Dollars in thousands except Share and Per Share Data) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, END OF PERIOD BALANCES Cash and Cash Equivalents $ Securities Restricted stock Loans held for sale Portfolio loans Allowance for loan losses Net loans Other assets Total assets $ Total deposits Other borrowings Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ AVERAGE BALANCES Assets: Total assets $ Earning assets Securities Portfolio loans Liabilities and shareholders' equity: Total deposits $ Interest bearing deposits Interest bearing liabilities Total shareholders' equity INCOME STATEMENT Total Interest Income $ Total Interest Expense Net interest income Provision for loan losses Other income Net gain on sale of assets Noninterest expense Income before income taxes Income tax expense 61 Net income Preferred stock dividend and accretion Net income available to common shareholders $ Common cash dividend declared and paid $ 79 $ 79 $ 74 $ $ Net interest income-FTE (1) $ Pre-provision core earnings PER SHARE DATA Basic net income per common share $ Diluted net income per common share Cash dividends per common share Book value per common shares outstanding Period-end common share market value Book value as a percent of market value % Basic average common shares outstanding Diluted average common shares outstanding Common shares outstanding KEY RATIOS Return on average assets (2) % Return on average common equity (2) % Efficiency ratio % Noninterest expense to average assets (2) % Average equity to average assets % Net interest margin % Net interest margin (FTE) (1) % Common stock dividend payout ratio % Common stock market capitalization $ ASSET QUALITY Allowance for Loan Losses Allowance for loan losses, beginning of period $ Provision for loan losses Charge-offs Recoveries Net charge-offs Allowance for loan losses, end of period $ CAPITAL & LIQUIDITY Period-end tangible common equity to assets* % Average equity to assets % Average equity to loans % Average loans to deposits % Nonperforming Assets Nonperforming loans $ Other real estate owned Total nonperforming assets $ Ratios Total nonperforming loans to total loans % Total nonperforming assets to total assets % Net charge-offs to average loans (2) % Provision for loan losses to average loans (2) % Allowance for loan losses to portfolio loans % Allowance to nonperforming loans % Allowance to nonperforming assets % (1) FTE fully tax equivalent at 34% tax rate (2) Annualized * Tangible common equity to assets ratio is a non-GAAP measure. Reconciliation of Pre-Provision Core Earnings* Three Months Ended June 30, Six Months Ended June 30, Pre-provision Core Earnings* $ Provision for Loan Losses Income before income tax expense $ * Pre-provision core earnings is a non-GAAP financial measure that the Company’s management believes is useful in analyzing the Company’s underlying performance trends, particularly in periods of economic stress. Pre-provision core earnings is defined as income before income tax expense, adjusted to exclude the impact of provision for loan losses. CONTACT: For LNB Bancorp, Inc. Peter R. Catanese, 440-244-7126
